Citation Nr: 0833290	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-28 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.  

2.  Entitlement to service connection for a left foot 
disorder.  

3.  Entitlement to service connection for anxiety disorder.  

4.  Entitlement to service connection for memory loss.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for arthritis of the 
right hand.  

7.  Entitlement to service connection for arthritis of the 
left hand.  

8.  Entitlement to service connection for a headache 
disability.

9.  Entitlement to an initial rating, in excess of 0 percent, 
for a bilateral hearing loss disability.  

10.  Entitlement to an initial rating, in excess of 0 
percent, for a scar on the left upper forehead.  

11.  Entitlement to an initial rating, in excess of 0 
percent, for sinusitis with retention cysts in the right 
maxillary atrium.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1977 to 
January 1980.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in April 2006.  He testified before 
the undersigned Veterans Law Judge in June 2008.  A 
transcript of each of the hearings has been associated with 
the claims file.  The Board notes that he waived initial 
agency of original jurisdiction (AOJ) consideration of 
evidence submitted at the June 2008 hearing.  

The issues of entitlement to service connection for a right 
foot disorder, a left foot disorder, anxiety disorder, memory 
loss, PTSD, right hand arthritis, left hand arthritis, a 
headache disability, and a bilateral hearing loss disability 
are being remanded and are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's upper left forehead scar has none of the 
characteristic signs of disfigurement, it is not superficial 
and unstable or painful, and it does not cause limited 
motion.  

2.  The evidence tends to establish that the appellant's 
sinusitis is manifested by three to six non-incapacitating 
episodes per year of sinusitis characterized by symptoms to 
include headaches and pain.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent for a 
left upper forehead scar have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2007).

2.  The criteria for a 10 percent evaluation for chronic 
sinusitis with a retention cyst in the right maxillary atrium 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R § 4.97, Diagnostic Code 6513 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The October 2005 and September 2006 letters told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet App. at 120.  

The Board finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the Court 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet App 
37 (2008).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet App 91 (2008), regarding the 
notice required for an increased compensation claim.  In 
Vazquez-Flores, the Court distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient notice has 
been provided for an increased compensation claim as 
discussed in Vazquez-Flores is not necessary.

The Board finds that VA has also fulfilled its duty to assist 
the appellant in making reasonable efforts to identify and 
obtain relevant records in support of the appellant's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the appellant's service medical records are associated with 
the claims folder, as well as all relevant VA and private 
treatment records, to the extent available.  The appellant 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding his claims.  
Finally, the appellant was afforded VA examinations.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Under Diagnostic Code 6513, a noncompensable evaluation is 
assigned for sinusitis that is detected by x-ray only.  A 10 
percent evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is warranted for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2007).

Diagnostic Code 7800 rates disfigurement of the head, face, 
or neck.  See 38 C.F.R. § 4.118 (2007).  A 10 percent 
evaluation is assigned when one characteristic of 
disfigurement is present.  Note 1 of Diagnostic Code 7800 
states that the eight characteristics of disfigurement for 
purposes of evaluation are: scar five or more inches in 
length; scar at least one-quarter inch wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); or skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that in his September 2005 claim, 
the appellant noted that he has been in receipt of Social 
Security Administration (SSA) disability benefits since 1999.  
While the SSA records have not been associated with the 
claims file, in a June 2008 psychiatric assessment, noted to 
have been prepared in part, for SSA purposes, the examiner 
specifically stated that appellant was unable to work as a 
result of cognitive deficits, lack of control of rage, 
anxiety, flashbacks, and hallucinations, and there has been 
no assertion that the appellant's sinusitis or forehead scar 
affects his employability.  Thus, the Board finds that a 
remand for SSA records as to the evaluation of the forehead 
scar and sinusitis would be an exercise in futility and a 
waste of limited government resources.  Consequently, the 
Board proceeds with a decision on the merits as to those 
issues.  

I.  Chronic Sinusitis with a Retention Cyst in the Right 
Maxillary Atrium

The appellant has appealed an initial 0 percent disability 
evaluation assigned following a grant of service connection 
in a July 2006 rating decision for sinusitis with a retention 
cyst in the right maxillary atrium.  Based on the evidence, 
the Board concludes that the condition has not significantly 
changed during the appeal period and that a uniform 10 
percent rating is warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1998); see also Hart v. Mansfield, 21 Vet App 505 
(2007).  

The AOJ has evaluated the appellant's chronic sinusitis with 
a retention cyst in the right maxillary atrium under 
Diagnostic Code 6513 and assigned a 0 percent evaluation.  
The Board finds that a 10 percent evaluation is supportable.  

The Board notes that while the June 2006 VA examiner opined 
that it was entirely possible that the retention cyst in the 
right maxillary atrium was not related to any specific 
infectious process, noting no current evidence of acute or 
chronic nose or sinus disease, service connection for chronic 
sinusitis with a retention cyst in the right maxillary atrium 
has been established.  Thus, the issue on appeal pertains to 
the degree of impairment due to the service-connected chronic 
sinusitis with a retention cyst in the right maxillary 
atrium, and a decision in that regard must be based upon the 
evidence and the relevant rating criteria.  

In that regard, a March 2007 record notes an episode of 
sinusitis several months earlier with antibiotic treatment 
and resolution, with renewed complaints of sinusitis over the 
previous month.  Improvement without complete resolution was 
noted, and a 15-day course of Augmentin was prescribed.  In 
addition, an August 2007 record reflects complaints of sinus 
infection for the previous month, with complaints of post 
nasal drainage and a sore throat, and a one-week course of 
Amoxicillin was prescribed, along with Loratidine for 
symptoms of post nasal drip and rhinnorea.  A September 2007 
VA treatment record reflects complaints of yellowish green 
nasal discharge, occasional headache, and post nasal drip for 
several weeks.  On examination, maxillary and frontal sinuses 
were tender, and a 10-day course of Amoxicillin was 
prescribed for sinusitis.  A June 2008 VA record notes active 
medications included Amoxicillin.  

A determination in regard to the degree of impairment 
requires competent evidence.  The appellant is competent to 
report his symptoms.  As a layman, however, his opinion alone 
is not sufficient upon which to base a determination as to 
the degree of impairment due to chronic sinusitis with a 
retention cyst in the right maxillary atrium.  Rather, the 
Board must weigh and assess the competence and credibility of 
all of the evidence of record.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, a 10 percent rating is supportable based on the 
competent evidence, to include the medical evidence and the 
appellant's sworn testimony.  The record tends to establish 
that the sinusitis is manifested by three to six non-
incapacitating episodes per year of characterized by symptoms 
to include headaches and pain.  

A rating in excess of 10 percent is not warranted.  In that 
regard, the Board notes that while a September 2005 VA 
treatment record notes Zyrtec for pharmacotherapy and that 
sinusitis symptoms were intermittent, he was asymptomatic.  
In addition, on VA examination in June 2006, the external 
nose was normal, the vestibule was normal, and the septum was 
midline.  The turbinates, meatus, and floor of the nose were 
are all normal, as was the internal nasal mucosa, and the 
examiner specifically noted that he was asymptomatic.  The 
Board notes that complaints of discharge have been noted.  
Regardless, there is no evidence of incapacitating episodes 
due to chronic sinusitis with a retention cyst in the right 
maxillary atrium, and while antibiotics have been prescribed, 
at most such has been for a 15-day course, as noted in March 
2007, not a four to six week course.  In addition, the 
appellant testified to having problems with sinusitis 
approximately every three months, not more than six times per 
year.  Transcript at 28 (2008).  Thus, based on the competent 
evidence, to include the medical evidence and the appellant's 
testimony, the Board finds that a rating in excess of 10 
percent is not warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a rating in excess of 10 percent for chronic 
sinusitis with a retention cyst in the right maxillary 
atrium.  The Board notes that the criteria for Diagnostic 
Code 6513 is the same as the criteria contained in Diagnostic 
Codes 6510-6514.  In addition, the competent evidence 
establishes no loss of the nose or scars exposing both nasal 
passages, no laryngitis, no allergic or vasomotor rhinitis 
with polyps, bacterial rhinitis, or granulomatous rhinitis,  
in association with the service-connected chronic sinusitis 
with a retention cyst in the right maxillary atrium.  Thus, a 
higher rating under Diagnostic Codes 6504, 6515, and 6522-
6524 is not warranted.  

In sum, the evidence supports a 10 percent rating.  The 
preponderance of the evidence is against a rating in excess 
of 10 percent.  Consequently, the benefits sought on appeal 
are granted, in part.  

II.  Forehead Scar

The appellant has appealed an initial evaluation following a 
grant of service connection in a July 2006 rating decision 
for a scar on the left upper forehead as a residual of a 
laceration to the head when he was hit in the head by an axe 
handle.  Based on the evidence, the Board concludes that the 
condition has not significantly changed during the appeal 
period and that a higher rating is not warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1998); see also Hart v. 
Mansfield, 21 Vet App 505 (2007).  

The appellant's forehead scar is rated as 0 percent disabling 
under Diagnostic Code 7800.  Under this code, entitlement to 
a compensable rating is warranted when the appellant 
possesses at least one of eight disfiguring characteristics 
as defined by Note 1 of Diagnostic Code 7800.  Note 1 can be 
summarized as requiring the display of a scar or having some 
disfigurement with the head, face, or neck that meets the 
criteria of at least one characteristic of disfigurement.  
Because the appellant does not meet the criteria of at least 
one characteristic of disfigurement, he is not entitled to a 
compensable disability rating under Diagnostic Code 7800. 

In that regard, the Board notes that on VA examination in 
June 2006, the scar on the upper forehead was 3 cm in length 
and .3 cm in width.  There was no tenderness on palpation, no 
adherence to the underlying tissue, no underlying soft tissue 
damage, no skin ulceration or breakdown over the scar, and no 
underlying tissue loss.  While the appellant asserted that 
the scar was "raised," Transcript at 26 (2008), the June 
2006 VA examiner specifically reported no elevation or 
depression of the scar, no disfigurement, and no induration 
or flexibility of the scar.  Regardless, the competent 
evidence establishes that the scar does not exceed six square 
inches.  Thus, a compensable rating is not warranted under 
Diagnostic Code 7800.  

The Board notes that the appellant is competent to report his 
symptoms.  As a layman, however, his opinion alone does not 
provide a sufficient basis upon which to make a determination 
as to the degree of impairment due to the forehead scar.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, the Board has accorded more probative value to 
the medical findings contained in the June 2006 VA 
examination report.  The examiner reviewed the claims file 
and reported objective findings.  The report notes no 
limitation of motion or loss of function due to the scar, it 
was noted to be the same color as normal skin, and the 
texture of the scar area was normal.  Thus, a higher rating 
is not warranted under Diagnostic Codes 7803, 7804 or 7805.  
The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

III.  Extraschedular Consideration

Lastly, the Board does not find that a referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006) is in order. The 
evidence in this case fails to show that residuals maxillary 
sinusitis or a forehead scar cause a marked interference with 
his employment, or that such have in the past or now require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  The Board notes that while the June 2006 
examiner reported that the appellant was unemployable, such 
was attributed to symptoms of a psychiatric nature, not the 
forehead scar or sinusitis.  Consequently, the Board finds 
that a referral for extraschedular consideration is not 
warranted.  


ORDER

A 10 percent rating for sinusitis with a retention cyst in 
the right maxillary atrium is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A rating in excess of 0 percent for a scar of the upper left 
forehead is denied.  


REMAND

At the hearing before the undersigned, the appellant stated 
that he had recent treatment in association with hearing loss 
at a VA facility.  Transcript at 24 (2008).  These records of 
treatment have not been associated with the claims file.  

The Board notes that in his September 2005 claim, the 
appellant indicated that he has been in receipt of Social 
Security Administration (SSA) benefits since 1999.  In 
addition, in June 2008, a "Psychiatric Assessment for VA/SSD 
Benefits" was associated with the claims file, and reflects 
diagnoses of PTSD and depression.  The Board notes that the 
SSA records have not been associated with the claims file.

The appellant asserts that he has PTSD, anxiety, memory loss, 
and headaches as a result of service.  More specifically, he 
contends that PTSD and/or anxiety disorder are a result of 
having almost been run over by a tank on two different 
occasions, once while lying in a prone position on the ground 
during a live fire exercise at night, and once having been 
side swiped by a gama goat sustaining lacerations to his 
hand.  Transcript at 8-12.  In addition, he asserts that 
memory loss and headaches are residuals of having been hit in 
the head with an axe handle during service.  Id. at 14-15.  

In a February 2006 stressor statement he stated that the 
incident involving the tank (a Sherman tank) occurred in 
approcimately1978 or 1979, and that the incident with the 
gamma goat occurred in approximately 1979 or 1980, noting 
that he had had anxiety and PTSD since the incidents, with 
symptoms to include flashbacks.  In the stressor statement, 
he also noted having been hit in the head with an axe handle 
during service, and he is service-connected for a scar on the 
forehead as a residual of that documented in-service 
incident.  

In regard to PTSD and anxiety disorder, the Board notes that 
service medical records are negative for findings of anxiety 
or PTSD.  Psychiatric examination at separation in December 
1979 was normal and his neuropsychiatric status was assigned 
a profile of "1."  

In a September 2005 VA treatment record it was noted that 
PTSD had been a strong aspect of the appellant's life, with 
reference to having sustained the death of his father in a 
motor vehicle accident as a child, having had military 
experience that involved an accident with tanks, and of 
having been involved in another accident, in which he 
witnessed the death of one of his sons when a deer hit the 4-
wheeler on which his son had been riding, causing his son to 
fall off the vehicle, sustaining a fatal broken neck.  The 
examiner noted no psychiatric concerns.  The record notes the 
appellant denied depression, that a PTSD screen was negative, 
and that his mood and affect were normal.  

A November 2005 record notes PTSD associated with a tank 
incident and a motor vehicle accident resulting in the death 
of his son, as well as anxiety with panic attacks three to 
four times per week, recent and recurrent depression, 
psychosis, hallucinations, and paranoid delusions.  A 
February 2006 record notes chronic anxiety, PTSD, and major 
depression.  A May 2006 record reflects assessments of PTSD 
and generalized anxiety disorder.  

In addition, the Board notes that while a December 2005 VA 
treatment record reflects relevant complaints and a diagnosis 
of PTSD with psychotic features from civilian life, and major 
depressive disorder, in a June 2008 addendum, the same nurse 
practitioner entered the following: 

Correction:  PTSD symptoms began while in 
service when 'Nearly run over by tank.'  Two 
additional situations occurred later which 
trigger and aggravate PTSD (MVA with 
fatality and permanent physical disability 
and 4 wheeler accident with fatality, Vet's 
son[)].  

In addition, in regard to the assertions regarding memory 
loss and headaches as a result of having been hit in the head 
with an axe handle during service, on the December 1976 
service entrance examination report, the examiner noted 
complaints of headaches since high school, and it was noted 
he was taking penicillin for probable sinusitis.  An October 
1978 record reflects complaints of headache for two days and 
a history of upper respiratory infection.  The assessment was 
sinusitis.  Records, dated in November 1979, reflect that he 
was accidentally hit with an axe handle and that a scalp 
laceration was sutured.  Other deficits were noted to be 
unknown.  X-ray examination of the skull was negative, and no 
loss of consciousness of was noted.  As noted, the appellant 
is service-connected for sinusitis and for a scar to the 
forehead as a residual of having been hit in the head with an 
axe handle during service.  

A September 2005 VA treatment record notes recent and remote 
memory were intact.  In addition, on VA examination in June 
2006, the examiner reported no current neurologic residual 
from the appellant's in-service head trauma.  The Board notes 
that while the service medical records note no loss of 
consciousness, and no loss of consciousness in association 
with the in-service incident was noted in the June 2006 VA 
examination report, in correspondence received in April 2008, 
the appellant asserted that he was unconscious for hours 
after having been hit in the head with an axe handle during 
service, and provided sworn testimony to the effect that he 
was knocked unconsciousness.  Transcript at 14-15 (2008).  

In addition, a psychiatric evaluation report in association 
with SSA disability notes a history of having had a loss of 
consciousness for 15 minutes, with symptoms of ongoing PTSD 
and depression since that time.  The report notes combative 
nightmares of extremities being blown off and nearly being 
run over.  The assessments were prolonged PTSD, major 
depression, recurrent, severe, panic with agoraphobia, social 
phobia, mood disorder "r/t GMC and pain."  The report notes 
the following:

I recommend permanent and total disability 
at this time.  Vet is unemployable for the 
following reasons:  cognitive deficits, lack 
of control of rage, anxiety, flashbacks and 
hallucinations.  Attempts to function 
without negative incident creates stress for 
the Vet and family.  This increasingly leads 
to agitation on the part of Vet and others.  
Vet, however is having increasing difficulty 
controlling agitation, instinct to fight and 
hallucinations.  A cycle of vigilance and 
self-protection against those who might harm 
him triggers memories of time Served in 
military and PTSD reactions.  

The Board finds that further development is necessary in 
order to make a determination as to whether any identified 
anxiety disorder, memory loss, PTSD, and headache disability 
are related to service.  

In addition, the Board notes that the issue certified on 
appeal in regard to foot pain is service connection for 
"foot pain, unspecified, right or left."  While the 
appellant indicated at the hearing that he was seeking 
service connection for a left foot disorder, Transcript at 5 
(2008), in light of the pertinent in-service findings and the 
post service diagnosis of degenerative joint disease, as 
reflected in a February 2006 VA treatment record, coupled 
with the appellant's September 2005 claim for a bilateral 
foot disorder and his testimony in regard to a bilateral foot 
condition at the RO hearing, Transcript at 6-9 (2006), the 
Board finds that it has jurisdiction over the issue of 
service connection for both the right foot and the left foot.  

In that regard, the Board notes that the December1976 service 
entrance examination report shows that the feet were normal.  
An April 1977 record of treatment reflects complaints of his 
boots being too big.  A July 1978 examination report shows 
that the feet were normal, and a July 1978 record of 
treatment notes that he walked well on his heels and toes.  
Treatment records, dated in September 1978, reflect 
complaints of a painful instep for one year following an 
injury in a game of football.  The Board notes that x-ray 
examination of the right ankle in January 1979 showed soft 
tissue swelling of the lateral malleolus, and no evidence of 
fracture or dislocation was noted.  A June 1979 record 
reflects complaints of pain to the feet for one day, and it 
was noted that he had twisted his feet playing soft ball.  An 
Ace wrap was applied and crutches were issued.  Increased 
pain on motion of the left foot was noted, and the assessment 
entered was sprained right foot.  The December 1979 
separation examination report shows that the feet were 
normal.  

At the RO hearing, the appellant stated that he had pain and 
limitation of motion in his feet, in the ankle area, and pain 
on the balls of his feet, due to injuries sustained in 
service.  Transcript at 7 (2006).  Records, dated in March 
2008, reflect complaints of joint and ankle pain, and foot 
inspection and foot pulses were noted to be normal.  An April 
2008 VA treatment record reflects complaints of pain in the 
left fourth toe since having stepped off of a curb in the 
wrong way two months earlier, resulting in pain and swelling.  
X-ray examination was noted to show a healing hairline 
fracture of the proximal phalangeal head of the left fourth 
toe, intraarticular.  The Board finds that further 
development is necessary in order to make a determination as 
to whether any right or left foot disorder is related to 
service.  

In regard to the issues of entitlement to service connection 
for arthritis of the right hand and arthritis of the left 
hand, as noted, a February 2006 VA treatment reflects a 
diagnosis of degenerative joint disease.  In addition, 
service medical records reflect complaints of having hit his 
left hand on a gamma goat the previous day in October 1979.  
Findings on examination included no soft tissue swelling and 
subjective tenderness over the 5th metacarpal, and the 
assessment was contusion.  In addition, a December 1979 
record reflects complaints of multiple trauma and pain to the 
hands.  The December 1979 separation examination report shows 
that the upper extremities were normal.  The Board finds that 
further development is necessary in order to make a 
determination as to whether any right or left hand disorder 
is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent VA 
treatment records that have not been 
associated with the claims file, 
particularly those pertaining to recent 
treatment for hearing loss.  All records 
obtained should be associated with the 
claims file.  

2.  The AOJ should obtain all SSA records 
pertinent to the appellant's claims, to 
include any decisions and the medical 
records upon which those decisions were 
based.

3.  The AOJ should schedule the appellant 
for a VA psychiatric examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to whether the appellant has 
a diagnosis of PTSD that conforms to DSM 
IV and, if so, whether PTSD is related to 
the documented laceration to the forehead 
as a result of having been hit with an axe 
handle during service, and/or can be based 
upon having been injured by a tank during 
service, and if so, whether it is at least 
as likely as not that any identified 
anxiety disorder and/or memory loss is a 
manifestation of PTSD, or otherwise 
related to service or service-connected 
disability.  

In addition, the AOJ should request that 
the examiner provide an opinion as to 
whether any identified headache disability 
clearly and unmistakably preexisted 
service entrance, and if so, whether any 
preexisting headache disability was 
aggravated during service, and/or whether 
it is at least as likely as not that any 
identified headache disability had an 
onset in service, or is otherwise related 
to service, to include having been hit on 
the head with an axe handle, and/or is 
related to any service-connected 
disability, to include sinusitis.  A 
complete rationale should accompany all 
opinions provided.  

4.  The AOJ should schedule the appellant 
for a VA orthopedic examination in order 
to determine the nature and etiology of 
any hand and/or foot disorder.  The claims 
file should be made available in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any identified 
disorder of the right or left hand, and 
right or left foot, is related to service.  
A complete rationale should accompany all 
opinions provided.  

5.  In light of the above, the claims 
should be readjudciated  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


